DETAILED ACTION

	Claims 1-17 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction

Applicant’s election without traverse of the Group I invention (claims 1-16), in the reply filed on October 29, 2021 is acknowledged. Applicant’s election without traverse of the Group I species (a) (claims 6-8 and 12-14), and Group I(a) subspecies (i) (claims 5-6) is acknowledged.
Claims 7, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.
The restriction requirement is made FINAL.  Examination on the merits commences for claims 1-6, 8-14 and 16.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2017/02697, filed 25 July 2017.  Acknowledgment is further made of applicants' claim for foreign priority to JP 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, it is unclear as to what is meant by the phrase “the total volume of the cell culture medium contained in the cell culture vessel is 10000 times or lower than the sum of the porous polyimide film volume comprising a cell viable region”?
It is unclear if the phrase “…10000 times or lower than the sum….” Means the total volume of the culture medium is “…10000 times lower…” than the sum of the volume of the film, or if it means the culture medium volume is “…10000 times or less 
In the interest of compact prosecution, in view of the specification, the phrase ““the total volume of the cell culture medium contained in the cell culture vessel is 10000 times or lower than the sum of the porous polyimide film volume comprising a cell viable region” is interpreted as meaning the total volume of the cell culture medium is up to 10,000 times the volume occupied by the porous polymer film (sum of the porous polyimide film volume comprising a cell viable region.  
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al., (WO 2015/012415, prior public availability date January 29, 2015; IDS 3/22/2019) (“Hagihara”).

Hagihara is directed to cell culturing methods comprising applying cells on a porous polyimide film and culturing (Abstract and paragraph [0017]).
Regarding claims 1 and 16, 
Example 4 (paragraphs [0159]-[0163]) of Hagihara teaches the following method:
Seeding of human mesenchymal stem cells (MSCs) in a porous polyimide by applying the cells to the porous polyimide film by suction seeding onto a wet film.  Cells were prepared at a concentration of 1 x 106/ml of medium (96% viability).  Forty microliters (40 µl) of cell suspension was added to ten (10) porous polyimide films (1.4 cm2) the seeded polyimide films were transferred to a 10 cm2 dish and 2 ml of culture medium was added. Culturing was then carried out under ordinary conditions. Cell growth and proliferation was assessed after 0.5 hour, 3 days, 7 days and 12 days.
Thus, Hagihara’s step of seeding the human mesenchymal stem cells by applying the cells to the porous polyimide film reads on the step of “applying the stem cells to a porous polyimide film and culturing and proliferating the stem cells”, as recited in claim 1.
As to claim 1 and the following limitations:
 “wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;


It is noted that Example 4 of Hagihara does not further disclose limitations regarding the structure of the polyimide film.  However, Hagihara at paragraphs [0137]-[0139] teaches the porous polyimide film may be may be a porous polyimide film with a multilayer structure, having at least two surface layers (A-surface and B-surface), and a macro-void layer sandwiched between the two surface layers, which reads on “…wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B”…. and “…a macrovoid layer 5sandwiched between the surface layers A and B”.  Hagihara teaches the surface layers (A-surface and B-surface) each have thicknesses of 0.01 to 20 µm and a plurality of pores with mean pore sizes of 0.01 to 100 µm, the pores being optionally communicating with each other, which reads on “the surface layers having a plurality of pores”, as recited in claim 1.
Hagihara teaches the A-surface layer of the porous film is a mesh structure having small holes (pores) with mean sizes of no greater than 15 µm, and the B-surface is a large-hole (pores) structure with mean sizes of 20 µm or greater, which reads on “6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B”, thus meeting the limitation of claim 1. 
Further regarding claim 1 and the limitation “8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B”, Hagihara teaches the macrovoid layer has a partition bonded to the surface layers (A-surface and B-surface) 
Further regarding claim 1 and the limitation “11wherein the pores in the surface layers A and B communicate with the 12macrovoids”, it is noted that Hagihara teaches the macro-void layer and the surface layers (A-surface and B-surface) each have a plurality of pores communicating with each other, thus meeting the limitation of claim 1.
Thus, Hagihara does render obvious:
the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;
 11wherein the pores in the surface layers A and B communicate with the 12macrovoids,
 
that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the porous polyimide film has the structures as recited in claim 1 is within the scope of the teachings of Hagihara, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells by applying cells to a porous polyimide film as recited in claim 1.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Further regarding claims 1 and 16 and the phrase “A method for suppressing the differentiation of stem cells” (claim 1) and “wherein in step (2), the differentiation of the cells is suppressed” (claim 16), it is noted that Hagihara’s Example 4 teaches culturing mesenchymal stem cells by applying the cells to the polyimide porous film. Hagihara’s culture disclosed at Example 4 maintains the cells as mesenchymal stem cells for the duration of the 12 days of culture. Though Hagihara does not state the method is carried out for the purpose of suppressing the differentiation of stem cells, the fact that Hagihara carries out the same method steps as in the instant application means that any and all results of the method of Hagihara, whether recognized at the time of publication or not, were inherently achieved by the reference method.
	Regarding claim 2, Hagihara’s Example 4 teaches mesenchymal stem cells, thus meeting the limitation of claim 2.
	Regarding claim 3 and the limitation directed to the duration of the culturing, it is noted that Hagihara’s Example 4 teaches culturing for up to 12 days.  Example 4 does not further culture for at least 30 days.  However, as illustrated at Hagihara’s FIG. 3, the duration of culturing correlates to the proliferation of the cell population.
The parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting expansion of the cell population.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Hagihara to optimize the culturing time period to at least 30 days, thus resulting in increasing the population of the desired cells.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the culturing time period with a reasonable expectation for successfully promoting the expansion of the cell population; thus meeting the limitation of claim 3.  Generally, differences in parameters In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 4 and the limitation directed to allowing the cells to proliferate to 1 x 105 or higher per square centimeter of the porous polymer film, it is noted that Hagihara’s Example 4 teaches the cells proliferate to a cell count of 6.5 x 104 per 1.4 cm2 film, which correlates to 4.64 x 104 cells per square centimeter.  Hagihara’s Example 4 does not further teach the cell concentration is 1 x 105 or higher per square centimeter of the porous polymer film.  However, as discussed above regarding claim 3, Hagihara’s FIG. 3 illustrates the duration of culturing correlates to the proliferation of the cell population.
The parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting expansion of the cell population.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Hagihara to optimize the culturing time period to allow the cells to proliferate to 1 x 105 or higher per square centimeter of the porous polymer film, thus resulting in increasing the population of the desired cells.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the cell concentration with a reasonable expectation for successfully promoting the expansion of the desired cell population; thus meeting the limitation of claim 4.  Generally, differences in parameters In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
	Regarding claim 5, it is noted that Hagihara’s Example 4 teaches the 10 porous polymer films were aligned without overlapping, which is considered to read on “wherein two or more porous polymer films are layered left and right in the culture medium, thus meeting the limitation of claim 5.
Regarding claim 6, Hagihara’s Example 4 does not further comment on whether or not the film is folded, wound into a roll-like shape, connected as sheets or pieces with a filamentous structure or bound into a rope-like shape and suspended or fixed in a cell culture medium in a cell culture vessel. 
However, Hagihara (paragraph [0097]) teaches the porous polyimide film can be used by working into a three-dimensional shape by being: 
folded, 
wound into a roll, 
connected as sheets or fragments by a filamentous structure, or
 bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel.
	Thus, Hagihara does render obvious a method for preparing cells wherein the film can be folded or wound into a roll, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the films are folded or wound into a roll, is within prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the film can be folded or wound into a roll.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 8, it is initially noted, as set forth above at the rejection of claim 8 under 35 USC 112(b), the phrase “the total volume of the cell culture medium contained in the cell culture vessel is 10000 times or lower than the sum of the porous polyimide film volume comprising a cell viable region” is interpreted as meaning the total volume of the cell culture medium is up to 10,000 times the volume occupied by the porous polymer film (sum of the porous polyimide film volume comprising a cell viable region.  
It is noted that Hagihara’s Example 4 teaches the polymer films are 1.4 square centimeters, and given that paragraph [0137] teaches the film can have an overall thickness that ranges from approximately 0.03 µm to 60 µm, the maximum volume occupied by the film of Example 4 correlates to 0.01 cm3 (i.e. 0.01 mL). Hagihara’s cell culture volume is 2 mL, which is 200 times the volume occupied by the polymer film (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Regarding claim 9 and the limitation regarding the pore diameter of the surface layer A, Hagihara (paragraph [0137]) teaches the pore diameter of the surface layer A is 0.01 to 100 µm (claimed range lies within the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10 and the limitation regarding the pore diameter of the surface layer B, Hagihara (paragraph [0137]) teaches the pore diameter of the surface layer A is 0.01 to 100 µm (claimed range lies within the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 11 and the limitation directed at the thickness of the porous polymer film, it is noted that Hagihara (paragraph [0137]) teaches the macro-void layer partition and the surface layers (A-surface and B-surface) each have thicknesses of 0.01 to 20µm, which correlates to an overall thickness ranging from approximately 0.03 µm to 60 µm (claimed range overlaps the prior art range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Regarding claim 12, Hagihara’s Example 4 teaches the porous polymer film is a porous polyimide film, thus meeting the limitation of claim 12.
	Regarding claim 13, Hagihara teaches the polyimide film is obtained from tetracarboxylic dianhydride and a diamine (paragraph [0114]), thus meeting the limitation of claim 13.
	Regarding claim 14, Hagaihara (paragraph [0115]) teaches the porous polyimide film is a colored porous polyimde film that is obtained by forming a polyamic acid solution composition containing a polyamic acid solution derived from a tetracarboxylic acid component and a diamine component, and a coloring precursor, and then heat treating it at 250°C or higher, thus meeting the limitation of claim 14.
	
Conclusion
No claim is allowed.  No claim is free of the prior art.
	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN Y PYLA/Examiner, Art Unit 1633